Exhibit 10.2 AMENDMENT NO.1 TO THE REGISTRATION RIGHTS AGREEMENT This AMENDMENT NO.1 (this “Amendment”) to the Registration Rights Agreement is made and entered into as of August 30, 2016, by and among Planet Fitness, Inc. (the “Company”), the Investors (as defined in the Registration Rights Agreement) and the Managers (as defined as defined in the Registration Rights Agreement). RECITALS WHEREAS, the Company, the Investors and the Managers entered into that certain Registration Rights Agreement, dated as of August 5, 2015 (the “Registration Rights Agreement”), pursuant to which the Investors and the Managers were granted certain registration rights following the Company’s initial public offering of shares of its Class A Common Stock; WHEREAS, the parties hereto are concurrently entering into an amendment to that certain Exchange Agreement, dated as of August 5, 2015, to permit exchanges by Managers at any time from time to time; WHEREAS, the Registration Rights Agreement may be amended by the Holders of a majority of the Registrable Securities (as defined therein) under the Agreement and the Investors (as defined therein) currently hold the majority of the Registrable Securities; and WHEREAS, pursuant to Section 4.6 of the Registration Rights Agreement, the parties hereto wish to amend the Registration Rights Agreement as hereinafter provided; NOW, THEREFORE, in consideration of the foregoing and the mutual promises, covenants and agreements of the parties hereto, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows.
